DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been cancelled.
Claims 1-30 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-13, 15, 19-20, 24, 26-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent Application Publication 2010/0008436; hereinafter Zhang).
Regarding claim 1 Zhang discloses a user equipment (UE) for wireless communication (fig. 31), comprising:
a memory (fig. 31; paragraph 0098; memory 594); and
one or more processors operatively coupled to the memory (fig. 31; paragraph 0097; processing circuitry 584), the memory and the one or more processors configured to:
receive, in a slot, a preamble provided based at least in part on an orthogonal frequency division multiplexing (OFDM) waveform (paragraphs 0048, 0090, fig. 24; wherein a frame comprises an OFDM preamble);
perform an estimation operation based at least in part on the preamble (see in paragraph 0074 that OFDM-CES is used for OFDM estimation); and
receive, in the slot, a data transmission via a single carrier time domain waveform based at least in part on the estimation operation (paragraphs 0090; fig. 24; the packet comprises single carrier (e.g. SC) payload).
Regarding claim 5 Zhang discloses the UE of claim 1, wherein the one or more processors are further configured to: receive configuration information indicating a configuration for the preamble, wherein the estimation operation is based at least in part on the configuration information (paragraphs 0082-0085; wherein the device is configured to identify preamble and signaling, by being able to tell what format/information to expect).
Regarding claim 9 Zhang discloses the UE of claim 1, wherein the estimation operation includes at least one of: channel estimation, timing estimation, or noise covariance estimation (paragraph 0061; channel estimation; note that the claim requires only one option to be met due to the “at least one of” language).
Regarding claim 10 Zhang discloses the UE of claim 1, wherein the slot is a first slot, wherein the estimation operation is performed for the first slot, and wherein the one or more processors are configured to: receive the preamble in a second slot; and perform the estimation operation for the second slot (paragraph 0086; calculating a first estimation on a first slot, and a second estimation on a second value/slot).
Regarding claim 11 Zhang discloses the UE of claim 1, wherein the preamble is received once per slot that includes data transmitted via a single carrier waveform (paragraph 0090; preamble is included on each frame).
Regarding claim 12 Zhang discloses a transmitter for wireless communication (paragraph 0050), comprising:
a memory (paragraph 0098; memory 594); and
one or more processors operatively coupled to the memory (paragraph 0097; processing circuitry 584), the memory and the one or more processors configured to:
transmit (paragraph 0092), in a slot, a preamble provided based at least in part on an orthogonal frequency division multiplexing (OFDM) waveform (paragraphs 0048, 0090, fig. 24; wherein a frame comprises an OFDM preamble), wherein the preamble occupies a first OFDM symbol of the slot and a data transmission occupies one or more remaining symbols of the slot (fig. 24; the preamble occupies the first “slot” of the frame and payload is in the remaining “slots” of the frame); and
transmit, in the slot, the data transmission via a single carrier time domain waveform (paragraphs 0090; fig. 24; the packet comprises single carrier (e.g. SC) payload).
Regarding claim 13 Zhang discloses the transmitter of claim 12, wherein the one or more remaining symbols comprise all symbols in the slot not occupied by the preamble (fig. 24; remaining symbols in the frame not used by preamble, are occupied by data).
Regarding claim 15 Zhang discloses the transmitter of claim 12, wherein the one or more processors are further configured to: transmit configuration information indicating a configuration for the preamble (paragraphs 0082-0085; wherein the device is configured to identify preamble and signaling, by being able to tell what format/information to expect).
Regarding claim 19 Zhang discloses the transmitter of claim 12, wherein the preamble is transmitted once per each slot that includes data transmitted via a single carrier waveform (paragraph 0090; preamble is included on each frame).
Regarding claim 20 Zhang discloses a method of wireless communication performed by a user equipment (UE) (fig. 28), comprising:
receiving, in a slot, a preamble generated based at least in part on an orthogonal frequency division multiplexing (OFDM) waveform (paragraphs 0048, 0090, fig. 24; wherein a frame comprises an OFDM preamble);
performing an estimation operation based at least in part on the preamble (see in paragraph 0074 that OFDM-CES is used for OFDM estimation); and
receiving, in the slot, a data transmission via a single carrier time domain waveform (paragraphs 0090; fig. 24; the packet comprises single carrier (e.g. SC) payload).
Regarding claim 24 Zhang discloses the method of claim 21, further comprising: receiving configuration information indicating a configuration for the preamble, wherein the estimation operation is based at least in part on the configuration information (paragraphs 0082-0085; wherein the device is configured to identify preamble and signaling, by being able to tell what format/information to expect).
Regarding claim 26 Zhang discloses a method of wireless communication performed by a transmitter (fig. 29), comprising:
transmitting (paragraph 0092), in a slot, a preamble provided based at least in part on an orthogonal frequency division multiplexing (OFDM) waveform (paragraphs 0048, 0090, fig. 24; wherein a frame comprises an OFDM preamble), wherein the preamble occupies a first OFDM symbol of the slot and a data transmission occupies one or more remaining symbols of the slot (fig. 24; the preamble occupies the first “slot” of the frame and payload is in the remaining “slots” of the frame); and
transmitting, in the slot, the data transmission via a single carrier time domain waveform (paragraphs 0090; fig. 24; the packet comprises single carrier (e.g. SC) payload).
Regarding claim 27 Zhang discloses the method of claim 26, wherein the one or more remaining symbols comprise all symbols in the slot not occupied by the preamble (fig. 24; remaining symbols in the frame not used by preamble, are occupied by data).
Regarding claim 29 Zhang discloses the method of claim 26, further comprising: transmitting configuration information indicating a configuration for the preamble (paragraphs 0082-0085; wherein the device is configured to identify preamble and signaling, by being able to tell what format/information to expect).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 6, 14, 16, 21-23, 25, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Liu et al. (“OFDM Preamble Design for Synchronization Under Narrowband Interference”).
Regarding claim 2 Zhang discloses the UE of claim 1. Zhang does not explicitly disclose, but Liu in the same field of endeavor, discloses wherein the preamble occupies a first OFDM symbol of the slot and the data transmission occupies one or more remaining symbols of the slot (section III; wherein the preamble is composed of an OFDM symbol, length N, and the data symbols occupy the rest). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings to Liu, in order to achieve better synchronization (Liu: abstract).
Regarding claim 3 the modified Zhang discloses the UE of claim 2, wherein the one or more remaining symbols comprise all symbols in the slot not occupied by the preamble (Zhang: fig. 24; remaining symbols in the frame not used by preamble, are occupied by data).
Regarding claim 4 Zhang discloses the UE of claim 1. Zhang does not explicitly disclose, but Liu in the same field of endeavor, discloses wherein the preamble is associated with a cyclic prefix (section I; wherein the CP based preamble has been used). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings to Liu, in order to achieve better synchronization (Liu: abstract).
Regarding claim 6 Zhang discloses the UE of claim 5. Zhang does not explicitly disclose, but Liu in the same field of endeavor, discloses wherein the configuration information indicates a numerology for the preamble (section II; wherein sub-carrier spacing, i.e. a value determined by numerology, is used in symbol generation). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings to Liu, in order to achieve better synchronization (Liu: abstract).
Regarding claim 14 Zhang discloses the transmitter of claim 12. Zhang does not explicitly disclose, but Liu in the same field of endeavor, discloses wherein the preamble is associated with a cyclic prefix (section I; wherein the CP based preamble has been used). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings to Liu, in order to achieve better synchronization (Liu: abstract).
Regarding claim 16 Zhang discloses the transmitter of claim 15. Zhang does not explicitly disclose, but Liu in the same field of endeavor, discloses wherein the configuration information indicates a numerology for the preamble (section II; wherein sub-carrier spacing, i.e. a value determined by numerology, is used in symbol generation). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings to Liu, in order to achieve better synchronization (Liu: abstract).
Regarding claim 21 Zhang discloses the method of claim 20. Zhang does not explicitly disclose, but Liu in the same field of endeavor, discloses wherein the preamble occupies a first OFDM symbol of the slot and the data transmission occupies one or more remaining symbols of the slot (section III; wherein the preamble is composed of an OFDM symbol, length N, and the data symbols occupy the rest). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings to Liu, in order to achieve better synchronization (Liu: abstract).
Regarding claim 22 the modified Zhang discloses the method of claim 21, wherein the one or more remaining symbols comprise all symbols in the slot not occupied by the preamble (Zhang: fig. 24; remaining symbols in the frame not used by preamble, are occupied by data).
Regarding claim 23 Zhang discloses the method of claim 21. Zhang does not explicitly disclose, but Liu in the same field of endeavor, discloses wherein the preamble is associated with a cyclic prefix (section I; wherein the CP based preamble has been used). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings to Liu, in order to achieve better synchronization (Liu: abstract).
Regarding claim 25 Zhang discloses the method of claim 24. Zhang does not explicitly disclose, but Liu in the same field of endeavor, discloses wherein the configuration information indicates a numerology for the preamble (section II; wherein sub-carrier spacing, i.e. a value determined by numerology, is used in symbol generation). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings to Liu, in order to achieve better synchronization (Liu: abstract).
Regarding claim 28 Zhang discloses the method of claim 26. Zhang does not explicitly disclose, but Liu in the same field of endeavor, discloses wherein the preamble is associated with a cyclic prefix (section I; wherein the CP based preamble has been used). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings to Liu, in order to achieve better synchronization (Liu: abstract).
Regarding claim 30 Zhang discloses the method of claim 29. Zhang does not explicitly disclose, but Liu in the same field of endeavor, discloses wherein the configuration information indicates a numerology for the preamble (section II; wherein sub-carrier spacing, i.e. a value determined by numerology, is used in symbol generation). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Zhang with the teachings to Liu, in order to achieve better synchronization (Liu: abstract).

Allowable Subject Matter
Claims 7-8 and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The search performed did not result in any art that either alone or in combination, teaches the elements of these claims in combination with the base claim and intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2018/0254826 to Jungnickel et al. – that discloses examples for single-carrier modulation schemes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466